In a negligence action to recover damages for personal injury, plaintiff appeals from (1) a judgment of the Supreme Court, .Nassau County, dated September 19, 1969, in favor of defendants upon a jury verdict and (2) an *955order of the same court, dated May 14, 1969, which denied his motion to set aside the verdict and for a new trial. Appeal from order dismissed, without costs. No appeal lies from an order denying a motion for the relief in question made on the trial minutes. In any event, the contentions raised on the motion have been considered on the appeal from the judgment and are therefore academic. Judgment affirmed, without costs. No opinion. Rabin, Acting P. J., Martuscello, Latham, Kleinfeld and Benjamin, JJ., concur.